Russell, C. J.
(After stating the foregoing facts.) The abbreviated headnote, in spite of the paucity of words, will be perfectly plain, if not indeed pronouncedly perspicuous, when it is read in connection with the statement of facts. In the course of the trial, all contest, except as to certain personal property, was withdrawn from the consideration of the jury. The sole question was whether these specific articles belonged to John C. Calhoun, the deceased, who had by will devised them in remainder to the defendant, or were the property of Mrs. Calhoun, whose estate was represented by Stanford, as administrator. The evidence. authorized the finding returned by the jury upon that issue. Exceptions to the admission of evidence, where such are properly made, are *871■without merit. The exception to the charge is without merit. The verdict was approved by the trial court. We have no legal reason for disturbing his discretion in refusing another trial.

Judgment affirmed.


All the Justices concur.